Title: To Thomas Jefferson from Albert Gallatin, 13 October 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Washington 13th Octr. 1806
                        
                        In minds solely employed in honest efforts to promote the welfare of a free people, there is but little left
                            for the operation of those passions which engender doubts & jealousies. That you entertained none against me, I had the
                            most perfect conviction before I received your note of yesterday. Of your candour and indulgence I have experienced
                            repeated proofs: the freedom, with which my opinions have been delivered, has always been acceptable and approved, even when
                            they may have happened not precisely to coincide with your own view of the subject, and you have thought them erroneous.
                            But I am not the less sensible of your kindness in repeating, at this juncture, the expression of your confidence.
                        If, amongst the authors of the animadversions to which you allude, there be any who believe, that in my long and
                            confidential intercourse with republican members of Congress, that particularly in my free communications of facts &
                            opinions to Mr Randolph, I have gone beyond what prudence might have suggested, the occasion necessarily required, or my
                            official situation strictly permitted; those who are impressed with such belief must be allowed to reprove the
                            indiscretion, and may perhaps honestly suspect its motive. For their having charged me with any equivocation, evasion, or
                            the least deviation from truth in any shape whatever, I cannot even frame an apology. And without cherishing
                            resentment, I have not the charity to ascribe to purity of intention the Philadelphia attacks, which indeed I expect to see
                            renewed with additional virulence and a total disregard for truth. I am, however, but a secondary object; and you are not
                            less aware than myself that the next Presidential election lurks at the bottom of those writings and of the Congressional
                            dissentions.
                        Much more do I lament the injury which the republican cause may receive from the divisions amongst its
                            friends in so many different quarters. Sacrificing the public good and their avowed principles to personal views, to pride
                            and resentment, they afford abundant matter of triumph to our opponents; they at all events discredit, and may ultimately
                            ruin the cause itself. But if we are unable to controul the conflicting passions and jarring interests which surround us,
                            they will not at least affect our conduct. The Administration has no path to pursue but to continue their unremitted
                            attention to the high duties entrusted to their care, and to persevere in their efforts to preserve peace abroad, & at
                            home to improve and invigorate our republican institutions. The most important object at present is to arrange on
                            equitable terms our differences with Spain. That point once accomplished your task shall have been satisfactorily
                            completed; and those, whom you have associated in your labours will be amply rewarded by sharing in the success of your
                            administration. From no other source can any of them expect to derive any degree of reputation. 
                  With sincere respect and
                            grateful attachment I remain Your obedt. and affectionate Servt.
                        
                            Albert Gallatin
                            
                        
                    